Case: 14-14199     Date Filed: 06/30/2016   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-14199
                         ________________________

                    D.C. Docket No. 5:12-cv-00205-MP-CJK



EARVIN EALY,

                                                               Plaintiff-Appellant,

versus

GEO GROUP, INC.,
WARDEN,
PAYNE,
Health Service Administrator,
MCGINTY,
Classification Supervisor,
WOMBLE,
Nurse, et al.,

                                                            Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                 (June 30, 2016)
                Case: 14-14199       Date Filed: 06/30/2016      Page: 2 of 3


Before MARTIN and JORDAN, Circuit Judges, and COOGLER, ∗ District Judge.

PER CURIAM:

       Earvin Ealy is a Florida prisoner incarcerated in a prison run by the GEO

Group. He appeals the district court’s denial of his motion to file a third amended

complaint in a lawsuit against the GEO Group and several of its employees. The

district court determined that it would be futile to allow Ealy to amend his asserted

claims related to the Rehabilitation Act because the statute of limitations for a

claim like that was one year under Florida Statutes § 95.11(5)(g). Ealy filed his

original complaint in July 2012, alleging claims based on events from 2008, 2009,

and 2010. In light of its denial of Ealy’s motion to amend, the district court

granted the defendants’ motion to dismiss his claims as time barred.

       Ealy argues that a four-year limitations period should apply to his

Rehabilitation Act claims. We agree. When a federal statute like the

Rehabilitation Act does not provide a limitations period, “courts should look to the

most analogous state statute of limitations.” Everett v. Cobb Cty. Sch. Dist., 138
F.3d 1407, 1409 (11th Cir. 1998). Generally, the most analogous statute of

limitations for federal civil rights actions is the state’s limitations period for

personal injury actions. Id.



       ∗
      Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
                                               2
                Case: 14-14199       Date Filed: 06/30/2016      Page: 3 of 3


       This Court has on several occasions applied the four-year residual

limitations period under Florida’s personal injury statute, Florida Statutes

§ 95.11(3)(p), to 42 U.S.C. § 1983 claims. See, e.g., Chappell v. Rich, 340 F.3d
1279, 1283 (11th Cir. 2003) (per curiam); Burton v. City of Belle Glade, 178 F.3d
1175, 1188 (11th Cir. 1999). This four-year residual limitations period applies to

Ealy’s Rehabilitation Act claims here as well. Because § 95.11(3)(p) applies to

Ealy’s claims under the Rehabilitation Act, they are not clearly time-barred and his

proposed amendment would not be futile.1 This means the district court erred in

denying Ealy’s motion for leave to amend his complaint, and then dismissing his

claims. We reverse and remand for proceedings consistent with this opinion.

       REVERSED AND REMANDED.




       1
          We decline to address Ealy’s remaining two claims, which were not presented before
the district court in Ealy’s second amended complaint or in any other filings with the court.
                                               3